DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 09/07/2022 have been fully considered. Objections to claim 1 are withdrawn in view of the amendment to the claim. Applicant’s arguments/amendments, see remarks pg. 10, regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1-20 under 35 U.S.C. 101 is withdrawn.
Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 103 has been fully considered but is not persuasive. Applicant argues that on pg. 13 last paragraph that “subtraction image” is a term of art not disclosed or suggested by Umetani or Edeling and asserts that “the word “subtract” or its equivalent does not appear in either reference”. Examiner respectfully disagrees and asserts the broadest reasonable interpretation of a “subtraction image” is not limited to such a strict definition. In light of the specification a “noise map subtraction” which is understood to be a “subtraction image” can take many forms. Paragraph [0033] recites “In some embodiments, a "noise map subtraction" can be made. This may take many forms, such as a reference image or heat map of the run-to-run variation vs. the studied case, or a set of reference lines or markers that can be overlaid onto the latest results.” Examiner asserts that the model prediction uncertainties and constructed probability-box of Edeling are viewed as a set of reference lines corresponding to the broadest reasonable interpretation of a “subtraction image” in light of the specification. Similarly the figures of Umetani comparing generated velocity flows also correspond to the broadest reasonable interpretation of a “subtraction image”.
Regarding dependent claims, applicant argues they are allowable at least for depending from their respective independent claims. Examiner respectfully disagrees at least for the reasons above.
The rejection of claims 1-20 under 35 U.S.C. 103 is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Umetani (US 20200364388) in view of Edeling et al. ("Bayesian estimates of parameter variability in the k–ε turbulence model." Journal of Computational Physics 258 (2014): 73-94.), hereinafter Edeling, and Fischer et al. (US 2020113534), hereinafter Fischer.
Regarding claim 1, Umetani teaches a method for evaluating computational fluid dynamic and computer aided engineering simulation results ([0006] “Embodiments of the present application set forth a method for simulating a three-dimensional fluid flow. The method includes parameterizing a first representation of a design object to compute a first polycube representation”), the method comprising:
With a processor comprising a memory ([0019] “FIG. 1 is a block diagram illustrating a computer system 100 configured to implement one or more aspects of the present invention.”):
providing a first vehicle body shape to be simulated ([0003] “CFD is implemented to improve the aerodynamics of cars, airplanes and other vehicles” And [0064] “design object 410.” Also see [0069] “a shape 610 of a design object” of Fig. 6 showing how the design object is a vehicle body shape);
providing a set of initial conditions ([0062] “The pressure neural network 325 receives a shape S of the polycube surface 315, the incoming wind speed V.sub.∞, the mass density ρ, and viscosity μ of fluid as inputs”);
performing a first baseline computation fluid dynamics simulation ([0008] “One advantage of the disclosed techniques is that CFD simulation of fluid flows is computed at interactive speed”) of a simulated area or volume containing the first vehicle body shape using the set of initial conditions ([0062] “From these inputs, the velocity neural network 330 computes a velocity field”);
performing a change computation fluid dynamics simulation using a second vehicle body using the set of initial conditions for each point within the simulated area or volume ([0064] “As the shape of design object 410 transforms into design object 430, the grid remains constant, as shown by Cartesian grid 425. As a result, corresponding grid point 435 has a density of 1 because the grid point 415 is now to the interior of design object 430. Therefore, velocity at grid point 435 is 0. This discontinuity or nonlinearity in the velocity, exemplified by grid point 415 and grid point 435, results in large, complex neural networks needed to model and predict the fluid flow around design object 410 and design object 430.”):
creating a change subtraction image based on differences between the change computation fluid dynamics simulation and a selected baseline computation fluid dynamics simulation selected from the first baseline computation fluid dynamics simulation or the second baseline computation fluid dynamics simulation ([0063] “FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, according to various embodiments of the present invention” And [0065] “As a result, the velocity at corresponding grid points exhibits a velocity change that is continuous or substantially continuous. This continuous or substantially continuous change in the velocity, exemplified by grid point 455 and grid point 475”).
Umetani does not appear to explicitly disclose performing a second baseline computation fluid dynamics simulation, and creating a noise subtraction image based on differences between the second baseline computation fluid dynamics simulation and the first baseline computation fluid dynamics simulation.
However, Edeling teaches performing a second baseline computation fluid dynamics simulation (pg. 81 paragraph 4 “The methodology of Section 5.1 will be applied to 13 flow cases, resulting in 13 posteriors”); and 
creating a noise subtraction image based on differences between the second baseline computation fluid dynamics simulation and the first baseline computation fluid dynamics simulation (pg. 82 paragraph 3 “The final purpose of this work is to establish uncertainties on k–ε model predictions under flow conditions t∗ at which no measurements are available.” And paragraph 4 “Our approach is to construct a probability-box (p-box) for the output of the model at the new condition t∗, using coefficients sampled from the HPD intervals of each of the 13 cases.” Also see Fig. 13).
Umetani and Edeling are analogous art because they are from the same field of endeavor of CFD simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani with the second baseline computation fluid dynamics simulation and noise subtraction image disclosed by Edeling.
 One of ordinary skill in the art would have been motivated to make this modification in order to construct an estimate of model inadequacy to identify simulation error (Edeling pg. 73 paragraph 1).
Umetani in combination with Edeling does not appear to explicitly disclose comparing the change to the noise.
However, Fischer teaches comparing the change to the noise (US 2020113534 [0025] “A change in the likelihood is therefore only categorized as significant in the context of the existing change if the change is quantitatively larger than the noise σ of the respective scanned projection image or larger than a variation or uncertainty of the likelihood or the similarity that is anyway to be expected due to the noise σ.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani in combination with Edeling with the comparison disclosed by Fischer.
 One of ordinary skill in the art would have been motivated to make this modification in order to determine if a change is significant (Fischer [0025]).

Regarding claim 7, the references teach the method of claim 1. Umetani further teaches for each point within the simulated area or volume creating the change subtraction image based on differences between the change computation fluid dynamics simulation and a baseline computation fluid dynamics simulation ([0063] “FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, according to various embodiments of the present invention” And [0065] “As a result, the velocity at corresponding grid points exhibits a velocity change that is continuous or substantially continuous. This continuous or substantially continuous change in the velocity, exemplified by grid point 455 and grid point 475”).
Umetani does not appear to explicitly teach performing additional baseline computation fluid dynamics simulations, creating the noise subtraction image based on a standard deviation of values from the first baseline computation fluid dynamics simulation, the second baseline computation fluid dynamics simulation, and the additional baseline computation fluid dynamics simulations, and wherein the selected baseline computation fluid dynamics simulation is an average of the first baseline computation fluid dynamics simulation, second baseline computation fluid dynamics simulation, and additional baseline computation fluid dynamics simulations, and wherein a value of the point for the selected baseline computation fluid dynamics simulation is the average of the value for the first baseline computation fluid dynamics simulation, the second baseline computation fluid dynamics simulation, and the additional baseline computation fluid dynamics simulations.
However, Edeling further teaches performing additional baseline computation fluid dynamics simulations (Edeling pg. 81 paragraph 4 “The methodology of Section 5.1 will be applied to 13 flow cases, resulting in 13 posteriors”); and
creating the noise subtraction image based on a standard deviation of values from the first baseline computation fluid dynamics simulation, the second baseline computation fluid dynamics simulation, and the additional baseline computation fluid dynamics simulations (Edeling pg. 82 paragraph 3 “The final purpose of this work is to establish uncertainties on k–ε model predictions under flow conditions t∗ at which no measurements are available.” And paragraph 4 “Our approach is to construct a probability-box (p-box) for the output of the model at the new condition t∗, using coefficients sampled from the HPD intervals of each of the 13 cases.” Also see Fig. 5 “The mean and 3 standard deviations of posterior u+(y+,θ) samples of a favorable, and a strongly adverse flow (bottom). The green line indicates the solution of the k–ε model using the standard values(7)”); and
wherein the selected baseline computation fluid dynamics simulation is an average of the first baseline computation fluid dynamics simulation, second baseline computation fluid dynamics simulation, and additional baseline computation fluid dynamics simulations, and wherein a value of the point for the selected baseline computation fluid dynamics simulation is the average of the value for the first baseline computation fluid dynamics simulation, the second baseline computation fluid dynamics simulation, and the additional baseline computation fluid dynamics simulations (Edeling  see Fig. 5 “The mean and 3 standard deviations of posterior u+(y+,θ) samples of a favorable, and a strongly adverse flow (bottom). The green line indicates the solution of the k–ε model using the standard values(7)”).

Regarding claim 13, the references teach a system for testing the fluid dynamic characteristics of body shapes of a vehicle, the system comprising: a processor comprising: a memory; a display; and a user interface configured to receive inputs from a user (Umetani Fig. 2 And” [0036] “Parameterization application 230 retrieves a representation of a design object from data store 240. Parameterization application 230 includes a shape editing interface that is similar to a computer-aided design (CAD) modeling interface. Via this shape editing interface, a user interactively edits the design object. ”), wherein the processor is configured to: receive a first body shape of a vehicle to be simulated; receive a set of initial conditions; perform a first baseline computation fluid dynamics simulation and a second baseline computation fluid dynamics simulation of a simulated area or volume containing the first body shape of the vehicle using the set of initial conditions; perform a change computation fluid dynamics simulation using a second vehicle body shape using the set of initial conditions; and for each point within the simulated area or volume: create a noise subtraction image based on differences between the second baseline computation fluid dynamics simulation and the first baseline computation fluid dynamics simulation; create a change subtraction image based on differences between the change computation fluid dynamics simulation and a selected baseline computation fluid dynamics simulation selected from the first baseline computation fluid dynamics simulation or the second baseline computation fluid dynamics simulation; and compare the change subtraction image to the noise subtraction image (see rejection claim 1).

Regarding claim 17, the references teach the system of claim 13, wherein the processor is further configured to: perform additional baseline computation fluid dynamics simulations; and for each point within the simulated area or volume: create the noise subtraction image based on a standard deviation of values from the first baseline computation fluid dynamics simulation, the second baseline computation fluid dynamics simulation, and the additional baseline computation fluid dynamics simulations; and create the change subtraction image based on differences between the change computation fluid dynamics simulation and an average of values from the first baseline computation fluid dynamics simulation, the second baseline computation fluid dynamics simulation, and the additional baseline computation fluid dynamics simulations, wherein the selected baseline computation fluid dynamics simulation is an average of the first baseline computation fluid dynamics simulation, second baseline computation fluid dynamics simulation, and additional baseline computation fluid dynamics simulations, and wherein a value of the point for the selected baseline computation fluid dynamics simulation is the average of the value for the first baseline computation fluid dynamics simulation, the second baseline computation fluid dynamics simulation, and the additional baseline computation fluid dynamics simulations. (see rejection claim 7).

Regarding claim 20, the references teach the system of claim 13. Umetani further teach comprising the vehicle ([0003] “CFD is implemented to improve the aerodynamics of cars, airplanes and other vehicles”).


Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being obvious over Umetani in view of Edeling and Fischer and in further view of Holden et al. (US 20100318327 A1), hereinafter Holden.
Regarding claim 2, Umetani in combination with Edeling and Fischer teaches all the limitations of claim 1.
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose comparing the change subtraction image to the noise subtraction image involves discounting changes that occur in the change subtraction image at points where noise exists in the noise subtraction image.
However, Holden teaches comparing the change subtraction image to the noise subtraction image involves discounting changes that occur in the change subtraction image at points where noise exists in the noise subtraction image (Holden [0142] “before an optimum design can be accurately located and output from the process, the RS is subjected to a series of quality analysis procedures in step 108. These procedures evaluate the quality of the RS as a representation of the actual design space. The RS may potentially be inaccurate in places where, for example, significant interpolation has been carried out between the designs evaluated calculated in steps 103a-n (or indeed at steps 107a-n) which can be relatively distant from each other in the design space. In steps 107a-n, full CFD analyses are performed on the n potentially optimal designs identified in step 106. Assuming the RS was found to be of insufficient quality in step 108, the RS is then updated in step 105 with the results of these additional CFD analyses to improve its resolution and its accuracy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani in combination with Edeling and Fischer with the disregarding solutions that fail a quality check disclosed by Holden.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize design (Holden [0003]) and cure resolution and inaccuracy problems (Holden [0142]).

Regarding claim 3, Umetani in combination with Edeling and Fischer teaches all the limitations of claim 1.
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose comparing the change subtraction image to the noise subtraction image involves disregarding changes that occur in the change subtraction image at points where noise exists in the noise subtraction image.
However, Holden teaches comparing the change subtraction image to the noise subtraction image involves disregarding changes that occur in the change subtraction image at points where noise exists in the noise subtraction image (Holden [0142] “before an optimum design can be accurately located and output from the process, the RS is subjected to a series of quality analysis procedures in step 108. These procedures evaluate the quality of the RS as a representation of the actual design space. The RS may potentially be inaccurate in places where, for example, significant interpolation has been carried out between the designs evaluated calculated in steps 103a-n (or indeed at steps 107a-n) which can be relatively distant from each other in the design space. In steps 107a-n, full CFD analyses are performed on the n potentially optimal designs identified in step 106. Assuming the RS was found to be of insufficient quality in step 108, the RS is then updated in step 105 with the results of these additional CFD analyses to improve its resolution and its accuracy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani in combination with Edeling and Fischer with the disregarding solutions that fail a quality check disclosed by Holden.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize design (Holden [0003]) and cure resolution and inaccuracy problems (Holden [0142]).

Regarding claim 8, Umetani in combination with Edeling and Fischer teaches all the limitations of claim 7. Umetani further teaches comparing the change subtraction image to the noise subtraction image involves visually comparing the change subtraction image to the noise subtraction image ([0063] “FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, according to various embodiments of the present invention” And [0065] “As a result, the velocity at corresponding grid points exhibits a velocity change that is continuous or substantially continuous. This continuous or substantially continuous change in the velocity, exemplified by grid point 455 and grid point 475.” It would be obvious to one of ordinary skill in the art to modify the visual comparison of the computation fluid dynamics simulation computation fluid dynamics simulation to the change computation fluid dynamics simulation of Umetani by performing simple substitution of swapping the baseline computation fluid dynamics simulation and change computation fluid dynamics simulation with the change subtraction image and noise subtraction image in order to achieve the predictable result of a visual comparison between two objects).
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose discounting changes that occur in the change subtraction image at points where noise exists in the noise subtraction image.
However, Holden teaches discounting changes that occur in the change subtraction image at points where noise exists in the noise subtraction image (Holden [0142] “before an optimum design can be accurately located and output from the process, the RS is subjected to a series of quality analysis procedures in step 108. These procedures evaluate the quality of the RS as a representation of the actual design space. The RS may potentially be inaccurate in places where, for example, significant interpolation has been carried out between the designs evaluated calculated in steps 103a-n (or indeed at steps 107a-n) which can be relatively distant from each other in the design space. In steps 107a-n, full CFD analyses are performed on the n potentially optimal designs identified in step 106. Assuming the RS was found to be of insufficient quality in step 108, the RS is then updated in step 105 with the results of these additional CFD analyses to improve its resolution and its accuracy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani in combination with Edeling and Fischer with the disregarding solutions that fail a quality check disclosed by Holden.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize design (Holden [0003]) and cure resolution and inaccuracy problems (Holden [0142]).

Regarding claim 9, Umetani in combination with Edeling and Fischer teaches all the limitations of claim 7. Umetani further teaches comparing the change subtraction image to the noise subtraction image involves visually comparing the change subtraction image to the noise subtraction image ([0063] “FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, according to various embodiments of the present invention” And [0065] “As a result, the velocity at corresponding grid points exhibits a velocity change that is continuous or substantially continuous. This continuous or substantially continuous change in the velocity, exemplified by grid point 455 and grid point 475.” It would be obvious to one of ordinary skill in the art to modify the visual comparison of the baseline computation fluid dynamics simulation to the change computation fluid dynamics simulation of Umetani by performing simple substitution of swapping the baseline computation fluid dynamics simulation and change computation fluid dynamics simulation with the change subtraction image and noise subtraction image in order to achieve the predictable result of a visual comparison between two objects).
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose disregarding changes that occur in the change subtraction image at points where noise exists in the noise subtraction image.
However, Holden teaches disregarding changes that occur in the change subtraction image at points where noise exists in the noise subtraction image (Holden [0142] “before an optimum design can be accurately located and output from the process, the RS is subjected to a series of quality analysis procedures in step 108. These procedures evaluate the quality of the RS as a representation of the actual design space. The RS may potentially be inaccurate in places where, for example, significant interpolation has been carried out between the designs evaluated calculated in steps 103a-n (or indeed at steps 107a-n) which can be relatively distant from each other in the design space. In steps 107a-n, full CFD analyses are performed on the n potentially optimal designs identified in step 106. Assuming the RS was found to be of insufficient quality in step 108, the RS is then updated in step 105 with the results of these additional CFD analyses to improve its resolution and its accuracy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani in combination with Edeling and Fischer with the disregarding solutions that fail a quality check disclosed by Holden.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize design (Holden [0003]) and cure resolution and inaccuracy problems (Holden [0142]).


Claim 4-6, 10-12, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being obvious over Umetani in view of Edeling and Fischer and in further view of Shetty et al. (WO 2017044074), hereinafter Shetty.
Regarding claim 4, Umetani in combination with Edeling and Fischer teaches the limitations of claim 1.
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose setting a value of the change subtraction image at each given point to zero if a value of the noise subtraction image at the given point is greater than the value of the change subtraction image at the given point.
However, Shetty teaches setting a value of the change subtraction image at each given point to zero if a value of the noise subtraction image at the given point is greater than the value of the change subtraction image at the given point (WO2017044074 pg. 14 lines 1-2 “This operation may be implemented, for example, by simply assigning zero values to the variables previously deemed to be insignificant ”And pg. 15 lines 28-32 “said reducing includes performing a principal component decomposition and discarding at least a least significant component. (8) said reconstructing includes assigning zero values to variables discarded during the reducing operation, and mapping indices from the reduced set of equations to the original set of equations”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insignificant changes disclosed by Umetani in combination with Edeling and Fischer by setting them to zero as disclosed by Shetty.
 One of ordinary skill in the art would have been motivated to make this modification in order to reduce computational costs (Shetty pg. 13 lines 30-34).

Regarding claim 5, the references teach the method of claim 4. Umetani in combination with Edeling and Fischer does not appear to explicitly disclose after setting a value of the change subtraction image at each given point to zero if the value of the noise subtraction image at the given point is greater than the value of the change subtraction image, the change subtraction image shows only changes between the change computational fluid dynamic simulation and the selected baseline computational fluid dynamic simulation that exceed the value of the noise subtraction image.
However Shetty further teaches after setting a value of the change subtraction image at each given point to zero if the value of the noise subtraction image at the given point is greater than the value of the change subtraction image, the change subtraction image shows only changes between the change computational fluid dynamic simulation and the selected baseline computational fluid dynamic simulation that exceed the value of the noise subtraction image (WO2017044074 pg. 15 lines 28-32 “said reducing includes performing a principal component decomposition and discarding at least a least significant component. (8) said reconstructing includes assigning zero values to variables discarded during the reducing operation, and mapping indices from the reduced set of equations to the original set of equations”. Examiner notes that after setting the insignificant values to zero, any remaining nonzero values would show changes that exceed the value of the noise).

Regarding claim 6, the references teach the method of claim 5. Umetani in combination with Edeling does not appear to explicitly teach the changes shown in the change subtraction image are all considered statistically significant.
However, Fischer further teaches the changes shown in the change subtraction image are all considered statistically significant (US 2020113534 [0025] “A change in the likelihood is therefore only categorized as significant in the context of the existing change if the change is quantitatively larger than the noise σ of the respective scanned projection image or larger than a variation or uncertainty of the likelihood or the similarity that is anyway to be expected due to the noise σ.”).

Regarding claim 10, Umetani in combination with Edeling and Fischer teaches the limitations of claim 7.
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose setting a value of the change subtraction image at each given point to zero if a value of the noise subtraction image at the given point is greater than the value of the change subtraction image.
However, Shetty teaches setting a value of the change subtraction image at each given point to zero if a value of the noise subtraction image at the given point is greater than the value of the change subtraction image (WO2017044074 pg. 14 lines 1-2 “This operation may be implemented, for example, by simply assigning zero values to the variables previously deemed to be insignificant ”And pg. 15 lines 28-32 “said reducing includes performing a principal component decomposition and discarding at least a least significant component. (8) said reconstructing includes assigning zero values to variables discarded during the reducing operation, and mapping indices from the reduced set of equations to the original set of equations”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insignificant changes disclosed by Umetani in combination with Edeling and Fischer by setting them to zero as disclosed by Shetty.
 One of ordinary skill in the art would have been motivated to make this modification in order to reduce computational costs (Shetty pg. 13 lines 30-34).

Regarding claim 11, the references teach the method of claim 10. Umetani in combination with Edeling and Fischer does not appear to explicitly disclose after setting a value of the change subtraction image at each given point to zero if the value of the noise subtraction image at the given point is greater than the value of the change subtraction image, the change subtraction image shows only changes between the change computation fluid dynamics simulation and the selected baseline computation fluid dynamics simulation that exceed the value of the noise subtraction image.
However Shetty further teaches after setting a value of the change subtraction image at each given point to zero if the value of the noise subtraction image at the given point is greater than the value of the change subtraction image, the change subtraction image shows only changes between the change computation fluid dynamics simulation and the selected baseline computation fluid dynamics simulation that exceed the value of the noise subtraction image (WO2017044074 pg. 15 lines 28-32 “said reducing includes performing a principal component decomposition and discarding at least a least significant component. (8) said reconstructing includes assigning zero values to variables discarded during the reducing operation, and mapping indices from the reduced set of equations to the original set of equations”. Examiner notes that after setting the insignificant values to zero, any remaining nonzero values would show changes that exceed the value of the noise).

Regarding claim 12, the references teach the method of claim 11. Umetani in combination with Edeling does not appear to explicitly teach the changes shown in the change subtraction image are all considered statistically significant.
However, Fischer further teaches the changes shown in the change subtraction image are all considered statistically significant (US 2020113534 [0025] “A change in the likelihood is therefore only categorized as significant in the context of the existing change if the change is quantitatively larger than the noise σ of the respective scanned projection image or larger than a variation or uncertainty of the likelihood or the similarity that is anyway to be expected due to the noise σ.”).

Regarding claim 14, the references teach the system of claim 13, wherein comparing the change subtraction image to the noise subtraction image involves setting a value of the change subtraction image at each given point to zero if a value of the noise subtraction image at the given point is greater than the value of the change subtraction image. (see rejection claim 4).

Regarding claim 15, the references teach the system of claim 14, wherein, after setting a value of the change subtraction image at each given point to zero if the value of the noise subtraction image at the given point is greater than the value of the change subtraction image, the change subtraction image shows only changes between the change computation fluid dynamics simulation and the selected baseline computation fluid dynamics simulation that exceed the value of the noise subtraction image (see rejection claim 5).

Regarding claim 16, the references teach the system of claim 15, wherein all of the changes shown in the change subtraction image, after setting a value of the change subtraction image at each given point to zero if the value of the noise subtraction image at the given point is greater than the value of the change subtraction image, the changes shown in the change subtraction image are all considered statistically significant (see rejection claim 6).

Regarding claim 18, the references teach system of claim 17, wherein comparing the change subtraction image to the noise subtraction image involves setting a value of the change subtraction image at each given point to zero if a value of the noise subtraction image at the given point is greater than the value of the change subtraction image (see rejection claim 10).

Regarding claim 19, the references teach system of claim 18, wherein, after setting a value of the change subtraction image at each given point to zero if the value of the noise subtraction image at the given point is greater than the value of the change subtraction image, the change subtraction image shows only changes between the change computation fluid dynamics simulation and the selected baseline computation fluid dynamics simulation that exceed the value of the noise subtraction image (see rejection claim 11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2009087803 teaches subtracting noise calculated in a second simulation from noise in a first simulation (claim 4); Raffel et al. ("Applications of density tagging velocimetry." Proceedings of the 16th international symposium on applications of laser techniques to fluid mechanics, Lisbon, Portugal. No. CONF. 2012.) teaches a reference image subtracted from the displaced image (pg. 4); Kim et al. ("Simulation Method to meet new pass-by noise requirements." Sound & Vibration/September (2015).) teaches determining noise contribution by subtracting quiet baseline noise from the noise with source revealed (pg. 16 col. 1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147